UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53041 SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact name of registrant as specified in its charter) Iowa 20-2735046 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa 51503 (Address of principal executive offices) (712) 366-0392 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of December 31, 2010, the issuer had 8,805 Series A Units, 3,334 Series B Units, and 1,000 Series C Units issued and outstanding. EXPLANATORY NOTE This Form 10-Q/A (“Amendment No. 1”) hereby amends the registrant’s Quarterly Report on Form 10-Q for the three months ended December 31, 2010 as filed with the Securities and Exchange Commission (the “SEC”) on February 9, 2011 (the “Quarterly Report”).This Amendment No. 1 is being filed in order to voluntarily file the registrant’s financial data in Extensible Business Reporting Language (“XBRL”) format which inadvertently dropped from the Quarterly Report previously filed. This Amendment No. 1 does not reflect events after the date of filing of the Quarterly Report and does not modify or update disclosures made in the Quarterly Report except to voluntarily file the financial data in XBRL format.Accordingly, this Amendment should be read in conjunction with the Quarterly Report and the registrant’s filings made with the SEC subsequent to the Quarterly Report. XBRL Exhibits filed with this Amendment No.1: Exhibit Number: Description 101.SCH 101.INS 101.CAL 101.LAB 101.PRE 101.DEF XBRL Taxonomy Extension Schema Document. XBRL Instance Document. XBRL Taxonomy Calculation Linkbase Document. XBRL Taxonomy Label Linkbase Document. XBRL Taxonomy Presentation Linkbase Document. XBRL Taxonomy Definition Linkbase Document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHWEST IOWA RENEWABLE ENERGY, LLC Date: February9, 2011 /s/ Brian T. Cahill President and Chief Executive Officer Date: February9, 2011 /s/ Karen L. Kroymann Controller and Principal Financial Officer
